*528CONCUR
CABRET, Associate Justice,

concurring

I concur with the majority’s conclusion that we should deny the Petition for Writ of Mandamus. I write separately for two reasons. First, I believe the majority opinion incorrectly applies the mandamus requirements to the trial court’s disqualification order when the analysis should instead be focused on the court’s order denying interlocutory certification. Second, I believe majority opinion delves into facts and procedural history that are irrelevant to the salient issue in this appeal. Notwithstanding these differences in opinion, I agree that mandamus is not an appropriate means to review the trial court’s order denying Petitioners’ request to certify the disqualification order for interlocutory appeal.
The procedural facts relevant to my consideration of the petition for mandamus relief are as follows. The trial court issued an order disqualifying the Offices of Rohn and Cameron, LLC from their representation of Le Blanc. Le Blanc moved the trial court to certify the disqualification order for interlocutory appeal. The trial court denied the certification motion, ruling that orders disqualifying counsel cannot be reviewed on interlocutory appeal under the United States Supreme Court’s opinion in Richardson-Merrell, Inc. v. Koller, 472 U.S. 424, 105 S. Ct. 2757, 86 L. Ed. 2d 340 (1985). Petitioners filed the instant Petition for Writ of Mandamus asserting that trial court “erred as a matter of law when it denied the motion for certification to this Court by relying upon United States Supreme Court precedent, Richardson-Merrell, . . . construing federal law and federal common law, rather than applying local law to determine whether the request for certification should be granted.” (Pet. 3-4.) Petitioners argue that the trial court’s decision whether to certify the order should have been made under title 4, section 33(c) of the Virgin Islands Code and Rule 6(a) of the Virgin Islands Supreme Court Rules, both of which provide the standard for certifying orders for interlocutory review. Thus, Petitioners want this Court to issue a writ of mandamus ordering the “Superior Court to consider the Motion for Certification for Interlocutory Appeal, pursuant to local law, set forth above.” (Pet. 3.) It is important to note, that although Petitioners would also like us to consider the substance of the disqualification order, the crux of their petition is that we should compel the trial court to apply the *529proper standard in reconsidering Le Blanc’s motion for interlocutory certification.
Virgin Islands law establishes a dual gatekeeper system for examining whether an interlocutory order is a proper candidate for immediate review. Under this system:
Whenever the Superior Court judge, in making a civil action or order not otherwise appealable under this section, is of the opinion that the order involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of litigation, the judge shall so state in the order. The Supreme Court of the Virgin Islands may thereupon, in its discretion, permit an appeal to be taken from the order, if application is made to it within ten days after the entry of the order.
V.I. Code Ann. tit. 4, § 33(c); see also V.I. S. Ct. R. 6. This Code section “confers on [trial] courts first line discretion to allow interlocutory appeals” and grants the appellate court discretion to review only orders first certified by the trial court. Swint v. Chambers County Comm’n, 514 U.S. 35, 47, 115 S. Ct. 1203, 1210, 131 L. Ed. 2d 60 (1995) (analyzing 28 U.S.C. § 1292(b)1 which is substantively identical to section 33(c)); accord Coopers & Lybrand v. Livesay, 437 U.S. 463, 474-75, 98 S. Ct. 2454, 2461, 57 L. Ed. 2d 351 (1978).
'' In this case, the trial court’s order denying certification does not address the standard established under section 33(c). Instead, the trial court ruled that it would not certify the disqualification order for interlocutory appeal because such orders are not immediately reviewable under Richardson-Merrell. Accordingly, the issue before the Court is whether we should issue mandamus to compel the trial court to reconsider the motion to certify under the legal standard enunciated in section 33(c).
*530As stated in the majority opinion, this Court will not grant mandamus relief unless the following three conditions are satisfied: “(1) there must be no other adequate means to attain the relief sought; (2) the right to issuance of the writ must be clear and indisputable; and (3) the issuing court, in the exercise of its discretion, must be satisfied that the writ is appropriate under the circumstances.” In Re Pressman-Gutman, Co., Inc., 459 F.3d 383, 399 (3d Cir. 2006) (citations and quotation marks omitted).
In this case, it is questionable whether the first two conditions for mandamus have been satisfied. Again, we are not addressing the disqualification order, but whether the trial court clearly erred in applying the wrong standard when it denied interlocutory certification and whether Petitioners have another adequate means to challenge this asserted error. Although I cannot definitively conclude that the trial judge erred in failing to consider the proper standard for certification,2 the trial court’s order reflects that it denied the motion to certify based upon the United States Supreme Court’s opinion in Richardson-Merrell, and not section 33(c). Accordingly, it is possible that, as urged by Petitioners, the trial court based its decision on the wrong legal standard. However, considering that the precedent relied upon by the trial court expressly prohibits interlocutory review of disqualification orders, I am not convinced that the trial judge’s apparent error in employing the wrong standard rises to the level of clear error or a clear abuse of discretion that constitutes a judicial usurpation of power. See In re Ford Motor Co., 344 F.3d 648, 651 (7th Cir. 2003) (To warrant mandamus, the trial court’s action must constitute a judicial usurpation of power and “[bjecause mandamus is not a substitute for an appeal, the terms ‘clear abuse of discretion’ or ‘patent error’ are not synonymous with the type of ordinary error that would justify reversal in a direct appeal.”) (citing Will v. United States, 389 U.S. 90, 104, 88 S. Ct. 269, 19 L. Ed. 2d 305 (1967)).
But I need not resolve that issue or whether Petitioners have another adequate means to challenge the decision, because the third requirement — that the writ is appropriate under the circumstances — is not satisfied in this case. In this regard, even if we find that Petitioners have technically satisfied the first two requirements for mandamus, the *531“availability of the writ does not compel its exercise.” In re Patenaude, 210 F.3d 135, 141 (3d Cir. 2000) (quoting Lusardi v. Lechner, 855 F.2d 1062, 1070 (3d Cir. 1988) (quotation marks omitted)). This Court has the discretion to deny a petition for mandamus if we do not believe mandamus is appropriate. Cheney v. U.S. Dist. Court, 542 U.S. 367, 381, 124 S. Ct. 2576, 2587, 159 L. Ed. 2d 459 (2004).
Mandamus is not appropriate in this case for the following reasons. First, requiring the trial court to reconsider its denial of certification would defeat the legislative goal of structuring the dual gatekeeper system discussed above. Under this system
both the [trial] court and [this Court] must agree that the case is a proper candidate for immediate review before the normal rule requiring a final judgment will be overridden. If someone disappointed in the [trial] court’s refusal to certify a case under [Section 33(c)] has only to go to [the Supreme Court] for a writ of mandamus requiring such a certification, there will be only one gatekeeper, and the statutory system will not operate as designed.
In re Ford Motor Co., 344 F.3d at 654.
I am not alone in concluding that mandamus is inappropriate under such circumstances. Indeed, most other courts including the Third Circuit Court of Appeals, and at least one leading commentator, agree that mandamus is not appropriate to compel a trial court to certify an order for immediate review. See, e.g., Arthur Young & Co. v. U.S. Dis. Court, 549 F.2d 686, 698 (9th Cir. 1977) (“We hold that mandamus to direct the district judge to exercise his discretion to certify the question is not an appropriate remedy.”); In re Maritime Serv. Corp., 515 F.2d 91, 92 (1st Cir. 1975) (“Since [§] 1292(b) permits certification only when the district court is ‘of the opinion’ that an otherwise nonappealable order involves ‘a controlling question of law as to which there is substantial ground for difference of opinion ...’, we would have, absent more, little difficulty in denying the petition [for mandamus] as wholly inappropriate.”); Plum Tree, Inc. v. Stockment, 488 F.2d 754, 755 n.1 (3d Cir. 1973) (“We note that the use of mandamus as a means of forcing the district court to make a certification under 28 U.S.C. § 1292(b) does not seem appropriate, for there are authorities holding that the district court’s decision on this question is not reviewable”) (collecting cases); Leasco Data Processing *532Equip. Corp. v. Maxwell, 468 F.2d 1326, 1344 (2d Cir. 1972) (“Defendants’ request that we mandamus him to certify the issue meets an insurmountable obstacle. Congress plainly intended that an appeal under § 1292(b) should lie only when the district court and the court of appeals agreed on its propriety. It would wholly frustrate this scheme if the court of appeals could coerce decision by the district judge.”); In re Ford Motor Co., 344 F.3d at 654 (“Most courts have held that mandamus is not appropriate to compel a district court to certify under § 1292(b).”) (collecting cases); 16 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure, § 3929 (2d ed. 1996) (“Efforts to persuade a court of appeals to issue mandamus to compel certification by the district judge have generally proved unsuccessful.”).
Considering the patently clear legislative intent underlying section 33(c) and the overwhelming authority that mandamus should not be used to compel a trial court to certify an order for interlocutory appeal, I can discern no reason to force the trial court to reconsider its denial in this case.
Although a court of appeals may be tempted to assert mandamus power to compel certification, the temptation should be resisted. The [trial] judge is given authority by the statute to defeat any opportunity for appeal by certification, in deference to familiarity with the case and the needs of case management. Special needs for review should be met by other means.
WRIGHT, supra at § 3929. While Petitioners in this case are seeking an order compelling reconsideration of the denial of certification, and not certification itself, the trial judge in this case had a very good reason denying certification: the United States Supreme Court’s decision in Richardson-Merrell precludes interlocutory review of attorney disqualification orders. 472 U.S. at 440, 105 S. Ct. at 2766 (“orders disqualifying counsel in civil cases, as a class, are not sufficiently separable from the merits to qualify for interlocutory appeal”) (emphasis added); see also U.S. v. Whittaker, 268 F.3d 185, 192-93 (3d Cir. 2001); Comuso v. Nat’l R.R. Passenger Corp., 261 F.3d 331, 336 (3d Cir. 2001). Under such circumstances, I do not believe it would be appropriate to interfere with the trial court’s order. See Samuel v. Univ. of Pittsburgh, 506 F.2d 355, 361 (3d Cir. 1974) (“[T]he knowledge *533bred of the district court’s proximity to the case can be brought to bear on the question of the propriety of immediate review.”).
There is a second, and equally compelling reason that mandamus should not issue under the circumstances of this case. Even if we were to force the trial court to reconsider its order and Le Blanc was able to persuade the trial judge to certify the order under section 33(c), Le Blanc would still have the burden of convincing this Court to grant him an interlocutory appeal. See VISCR 6; Coopers & Lybrand, 437 U.S. at 474-75, 98 S. Ct. at 2461. Under this scenario, there is no doubt that when the certified order eventually reached the gates of the Supreme Court, we would deny his request for interlocutory appeal for the very reason cited by the trial court in the order under review here. Again, the United States Supreme Court’s decision in Richardson-Merrell, proscribes interlocutory review of attorney disqualification orders. 472 U.S. at 440, 105 S. Ct. at 2766; see also Whittaker, 268 F.3d at 192-93; Comuso, 267 F.3d at 336; cf. Coopers & Lybrand, 437 U.S. at 475, 98 S. Ct. at 2461 (“The appellate court may deny the appeal for any reason, including docket congestion.”); Katz v. Carte Blanche Corp., 496 F.2d 747, 754 (3d Cir. 1974) (discussing appellate court’s broad discretion to deny certification). Considered in this light, Petitioners’ effort to obtain the writ is an exercise in futility. For these reasons, I agree with the majority’s conclusion that Petitioners are not entitled to a writ of mandamus.
Finally, I believe it is important to note that the majority opinion in this case should not be overread. In my view, the decision should not be interpreted as approving a trial court’s failure to employ the appropriate standard in denying a party’s motion for interlocutory certification. Section 33(c) and Rule 6 of Virgin Islands Supreme Court Rules clearly require a trial court to consider the factors stated in those authorities. In addition, I do not believe the unique circumstances presented by the instant petition should completely foreclose the possibility that mandamus might issue in the future if a trial court has clearly and egregiously abused its authority in ruling on a request for interlocutory certification. See In re Ford Motor Co., 344 F.3d at 654 (“In the past, we have not ruled out the possibility of a writ of mandamus in the § 1292(b) context for a truly egregious situation, if it seemed that the district court was seriously abusing its authority.”) Unfortunately, we do not know what extraordinary circumstances lurk in our future that may require the drastic remedy of mandamus.

 28 U.S.C. § 1292(b) provides: “[w]hen a district judge, in making in a civil action an order not otherwise appealable under this section, shall be of the opinion that such order involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the litigation, he shall so state in writing in such order. The Court of Appeals which would have jurisdiction of an appeal of such action may thereupon, in its discretion, permit an appeal to be taken from such order, if application is made to it within ten days after the entry of the order.”


 It is possible that the trial judge considered the section 33(c) standard, but dispensed with a discussion of that standard because he believed the order was not immediately appealable under Richardson-Merrell.